Citation Nr: 1120780	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  00-07 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral shoulder injury.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a vestibular system disability, to include as secondary to bilateral hearing loss and tinnitus.

8.  Entitlement to service connection for a cranial disability, to include headaches.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

These matters initially came before the Board of Veterans' Appeals (Board) from June 1999, August 2002, and May 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Detroit, Michigan, Newark, New Jersey, and Philadelphia, Pennsylvania.  In the June 1999 decision, the RO denied entitlement to service connection for a head injury with headaches and memory loss, a bilateral shoulder disability, and degenerative changes of the thoracic spine.

In the August 2002 decision, the RO denied entitlement to service connection for tinnitus and a cervical spine disability.

In the May 2009 decision, the RO denied the Veteran's petition to reopen a claim for service connection for diabetes mellitus as new and material evidence had not been submitted and denied entitlement to service connection for a vestibular deficiency and bilateral hearing loss.

Jurisdiction over the Veteran's claims has been transferred to the RO in Philadelphia, Pennsylvania.

In October 2002, the Veteran requested a hearing before a hearing officer at the RO.  An informal hearing conference with a Decision Review Officer (DRO) was conducted in June 2003in lieu of a formal hearing and a report of the conference has been associated with the Veteran's claims folder.

In June 2007, the Board denied, among other things, the claims for service connection for cranial, lower back, bilateral shoulder, and neck disabilities, bilateral hearing loss, and tinnitus.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In July 2009, the Court vacated the Board's decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.   

In February and October 2010, the Board remanded these matters for further development and to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a February 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The issue of entitlement to service connection for a bilateral vascular system disability of the lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for vestibular system and cranial disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes mellitus was denied in the June 2007 Board decision as the disability did not have its onset in service or in the year immediately following service and was not otherwise related to a disease or injury in service.

2.  Evidence received since the June 2007 Board decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial. 

3.  The Veteran's lower back disability is the result of an in-service disease or injury.

4.  The Veteran's neck disability is the result of an in-service disease or injury.

5.  The Veteran's bilateral shoulder disability is the result of an in-service disease or injury.

6.  The Veteran's bilateral hearing loss is the result of an in-service disease or injury.

7.  The Veteran's tinnitus is the result of an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The Board's June 2007 decision denying the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R 
§ 20.1100(a) (2010). 

2.  The evidence received since the June 2007 decision is not new and material and is therefore insufficient to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a lower back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

4.  The criteria for service connection for a neck disability are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

5.  The criteria for service connection for a bilateral shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

6.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385 (2010). 

7.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for lower back, neck, and bilateral shoulder disabilities, bilateral hearing loss, and tinnitus, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the petition to reopen the claim for service connection for diabetes mellitus, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a pre-adjudication letter dated in February 2009, the RO informed the Veteran of a date and bases of a previous denial of his claim for service connection for diabetes mellitus.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  The February 2009 letter thereby met some of the requirements of Kent.

The February 2009 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist the Veteran in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2009 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the February 2009 letter.  

The February 2009 letter did not meet all of the requirements of Kent to the extent that it provided the incorrect date and bases of the most recent denial of the claim for service connection for diabetes mellitus.  The letter referred to an August 2002 denial of a claim for service connection for that disability by the RO rather than the June 2007 Board decision which denied the claim.  

Furthermore, the February 2009 letter stated that the claim was previously denied because the Veteran had not served in Vietnam and there was no evidence of exposure to herbicides in service, and that any new evidence submitted needed to relate to this fact.  However, the claim was previously denied due to a more general lack of evidence that the diabetes mellitus had its onset in service or in the year immediately following service or that it was otherwise related to a disease or injury in service.

The Veteran was notified of the correct basis for the previous denial of the claim for service connection for diabetes mellitus in an October 2009 statement of the case. Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the Veteran on notice as to what evidence was required and he had additional time within which to submit additional evidence and argument. 

To the extent that the Veteran was not provided with pre-adjudication notice of some of the correct information required by Kent, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Actual knowledge of the evidence necessary to substantiate the element required to establish service connection for diabetes mellitus that was found insufficient in the June 2007 denial (nexus element) has been demonstrated as the Veteran received this information in the October 2009 statement of the case.  Furthermore, he provided written statements and testimony during the February 2011 hearing as to why he believes his diabetes mellitus is related to service.  Thus, no showing of prejudice has been made in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records

In a July 2005 statement and during the February 2011 hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  
However, at the time of these statements the Veteran was 62 and 68 years old, respectively, and he specified during the February 2011 hearing that his SSA benefits were age related rather than based on disability.  As any SSA benefits were "old age" benefits and not disability benefits, such records are not relevant to the Veteran's petition to reopen the service connection claim and need not be obtained.  See 42 U.S.C.A. § 402 (West 2002).  

The Veteran was afforded several VA examinations for diabetes mellitus.  He was diagnosed as having the disability, however no opinions were provided as to its etiology. 

However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim for service connection for diabetes mellitus, there is no duty to provide additional examinations or opinions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Petition to Reopen

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board denied the Veteran's claim for service connection for diabetes mellitus in June 2007 because there was no evidence that it was present in service or in the year immediately following service or was otherwise related to a disease or injury in service.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

Pertinent new evidence received since the June 2007 denial includes VA treatment records, various statements submitted by the Veteran and his fellow servicemen, and medical literature and other documents concerning the health effects of carbon tetrachloride.  

However, none of the evidence received since the last denial of the Veteran's claim for service connection for diabetes mellitus indicates that the disability was present in service or in the year immediately following service or may be otherwise related to a disease or injury in service.  He has contended that he was exposed to carbon tetrachloride in service in that it was contained in cleaning products that he and his fellow service members used while stationed aboard the U.S.S. Semmes.  Various statements have been submitted by fellow servicemen attesting to such chemical exposure.  The Veteran has argued that his diabetes mellitus is related to such exposure.

In support of his contention, the Veteran has submitted medical literature and other documents concerning the health effects of carbon tetracholoride.  Such evidence indicates that there is a possible relationship between the chemical and various diseases (e.g. leukemia, liver cancer).  However, contrary to the Veteran's contentions, none of the submitted evidence discusses or pertains to whether carbon tetrachloride exposure causes diabetes mellitus.  A journal article from the National Institutes of Health reveals that studies have shown that already diagnosed diabetes mellitus may increase one's susceptibility to carbon tetrachloride toxicity, but it does not assert that exposure to such toxins causes diabetes mellitus.  The Veteran has not asserted, and the evidence does not otherwise show, that diabetes mellitus preceded carbon tetrachloride exposure.

The Veteran has also not reported, and the evidence does not reflect, a continuity of symptomatology.  There is no other competent medical or lay evidence that the Veteran's diabetes mellitus had its onset in service or in the year immediately following service or is otherwise related to a disease or injury in service.  

Although the Veteran has expressed his belief that the current diabetes mellitus was caused by exposure to carbon tetrachloride in service, as a lay person, he lacks the expertise to say that his diabetes mellitus was caused by carbon tetrachloride exposure, as opposed to some other cause.  It would require medical expertise to evaluate the diabetes mellitus, consider all the potential causes, and determine that one was a more likely cause than another.  Indeed, the articles he has submitted show that the health effects of carbon tetrachloride exposure have been ascertained only through studies conducted by competent medical and science professionals.

Although the Veteran has received treatment by medical professionals for diabetes mellitus, none has attributed this disability to carbon tetrachloride exposure or any other disease or injury in service.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1),(2) (2010).
 
The fact remains that there is no competent medical or lay evidence relating the Veteran's diabetes mellitus to service, and the Veteran has not alluded to the existence of any such evidence other than the already discussed medical literature and other documents concerning the health effects of carbon tetrachloride.  Hence, there is no new evidence pertaining to the bases for the prior denial.
While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim for service connection.  38 U.S.C.A. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented new evidence that his current diabetes mellitus may be related to service, and the absence of such evidence was the basis for the prior denial, new and material evidence has not been received and the appeal must be denied.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lower Back, Neck, and Bilateral Shoulder Disabilities

Medical records reveal that the Veteran has been diagnosed as having various lower back, neck, and bilateral shoulder disabilities.  For example, an April 2010 VA examination report indicated diagnoses of thoracolumbar spondylosis, degenerative joint disease and degenerative disk disease of the cervical spine, and bilateral degenerative joint disease of the shoulders.  Thus, current lower back, neck, and bilateral shoulder disabilities have been demonstrated.

The Veteran has reported on various occasions, including during the February 2011 hearing, that he injured his lower back, neck, and shoulders in service due to, among other things, being repeatedly thrown out of his sleeping rack due to rough seas while stationed aboard the U.S.S. Semmes.  Lower back, neck, and bilateral shoulder pain has continued ever since that time.

The Veteran's DD 214 and service personnel records reflect that he served aboard the U.S.S. Semmes.  Letters submitted by fellow servicemen in October 2002 confirm that the ship often sailed through rough seas, requiring those on the ship to occasionally strap themselves to their sleeping racks at night and that the movement of the ship sometimes caused people to fall out of their sleeping racks.

The Veteran is competent to report in-service lower back, neck, and bilateral shoulder injuries and pain as well as a continuity of symptomatology. See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  Although there is no contemporaneous evidence in his service treatment records or in the years immediately following service, there is no affirmative evidence to contradict his reports, they are consistent with the reports of his fellow servicemen, and they are otherwise consistent with the evidence of record and the circumstances of his service.  The Board therefore finds that his reports are credible and in-service lower back, neck, and bilateral shoulder injuries are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The only medical opinion as the etiology of the Veteran's current lower back, neck, and bilateral shoulder disabilities is that of the physician who conducted the April 2010 VA examination.  The examiner opined that it was likely ("at least as likely as not") that the Veteran's current lower back, neck, and bilateral shoulder disabilities were, at least partially, a result of his injuries in service.  

This opinion was based on a review of the Veteran's claims file, his medical history, a physical examination, and the examiner's medical knowledge.  Specifically, the examiner reasoned that the Veteran and his fellow servicemen reported that they were tossed from their sleeping racks due to rough seas and that the Veteran reported lower back, neck, and shoulder problems due to these injuries.  His degenerative/arthritic changes were most likely multifactorial in nature and other contributing factors included age, family history/genetics, and any other trauma or repetitive injury or overuse.  Nevertheless, his in-service injuries likely contributed to his current disabilities.

As the April 2010 opinion is accompanied by a rationale, was based upon a review of the Veteran's claims file and his reported history, and is consistent with the evidence of record, it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

The only medical opinion as to the etiology of the Veteran's currently diagnosed lower back, neck, and bilateral shoulder disabilities is that they are related to service.  As the weight of the evidence indicates that these disabilities are related to the Veteran's in-service injuries and resolving reasonable doubt in his favor, service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Bilateral Hearing Loss/Tinnitus

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A May 2010 VA examination report indicates that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA and tinnitus.  See Id.  Therefore, current hearing disabilities have been demonstrated.

On numerous occasions, including during the February 2011 hearing, the Veteran has reported that he was exposed to loud noises in service associated with military weaponry without the use of hearing protection while stationed aboard the U.S.S. Semmes.  He has also reported that he experienced hearing loss and tinnitus in service and ever since that time.

The letters submitted by fellow servicemen in October 2002 and a July 2009 letter from the Veteran's lieutenant aboard the U.S.S. Semmes confirm that those aboard the ship were often exposed to loud noise associated with the ship's weaponry without the use of hearing protection.  The Veteran is competent to report in-service noise exposure, hearing loss, and tinnitus, and his reports are consistent with those of his fellow servicemen and the circumstances of his service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  The Board therefore finds that his reports are credible and in-service acoustic trauma, hearing loss, and tinnitus are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).  

As for the etiology of the Veteran's bilateral hearing loss and tinnitus, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A March 2002 VA examination report includes an opinion that the Veteran's hearing loss (diagnosed as presbycusis) and tinnitus were quite possibly unrelated to service.  This opinion was apparently based solely on a lack of documentation in the Veteran's service treatment records of in-service noise exposure and hearing problems.

The audiologist who conducted the May 2010 VA examination opined that it was likely ("at least as likely as not") that the Veteran's hearing loss and tinnitus were caused by in-service acoustic trauma.  This opinion was based on the Veteran's reports of in-service noise exposure and hearing problems ever since service and the fact that there was no evidence to contradict his reports.

The March 2002 opinion is entitled to minimal probative weight because it is speculative and inconclusive in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Furthermore, the opinion is solely based on a lack of evidence of noise exposure and hearing problems in the Veteran's service treatment records and does not address or take into account his reports of in-service noise exposure or hearing problems which began in service and have continued since that time.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The May 2010 opinion, however, is accompanied by a rationale which is based upon the Veteran's reports and is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  
 
As the weight of the evidence is in favor of a conclusion that a link exists between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385.


ORDER

New and material evidence not having been received, the claim for service connection for diabetes mellitus is not reopened, and the appeal is denied.

Entitlement to service connection for a lower back disability is granted.

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a bilateral shoulder disability is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McClendon, 20 Vet. App. at 83.

The Veteran has reported on several occasions, including during the February 2011 hearing, that that he began to experience vertigo and dizziness in service following exposure to loud noises associated with military weaponry aboard the U.S.S. Semmes.  Such symptoms have continued ever since that time.  

The most recent clinical evidence of a diagnosed vestibular system disability is a May 2006 VA treatment record which indicated diagnoses of Meniere's syndrome and vertigo.  The medical professional who conducted the evaluation opined that these diagnoses were likely a result of military noise exposure.  

As there is evidence of a current vestibular system disability, in-service vertigo/dizziness, and evidence as to continuity of symptomatology indicating the Veteran's disability may be related to service, VA's duty to obtain an examination as to the nature and etiology of any current vestibular system disability is triggered.  

An examination is needed to determine whether the Veteran has a current vestibular system disability and to obtain a medical opinion as to the relationship of any such disability to service.  

As for the claim for service connection for a cranial disability, the Veteran has reported that he sustained head injuries in service due to being repeatedly thrown out of his sleeping rack due to rough seas and striking his head while going up and down ladders while stationed aboard the U.S.S. Semmes.  He has also reported that he experienced headaches in service and that they have continued ever since that time.

The Veteran's fellow servicemen who submitted the October 2002 statements have attested to the fact that the U.S.S. Semmes often sailed through rough seas, causing those aboard the ship to fall out of their sleeping racks.  

The Veteran was afforded a VA traumatic brain injury examination in April 2010.  The examination report indicates that he experienced headaches, but no residuals of an in-service traumatic brain injury were diagnosed.

The examiner opined that the Veteran's headaches were not secondary to a traumatic brain injury in service.  This opinion was apparently based on the fact that they were first reported in December 2007 and that there was nothing in the Veteran's service treatment records or post-service records to suggest that he incurred any traumatic brain injury in service or in the years after service.  He was able to work repairing televisions and radios subsequent to service and only stopped for emotional reasons.

The April 2010 VA examination is inadequate because the examiner's conclusion as to the etiology of the Veteran's headaches was based upon an inaccurate history and did not consider the Veteran's reports of his symptoms and history.  Although the examiner reasoned that the Veteran did not report headaches until December 2007, the Veteran has reported on several occasions that he began to experience headaches in service and that they have continued since that time.  Furthermore, an August 1999 letter from Rodalfo Amper, M.D. indicates that the Veteran was treated by Dr. Amper from 1972 to 1985 and that he had reported at that time that he began to experience headaches in service.  

Furthermore, to the extent that the examiner reasoned that there was no evidence in the Veteran's service treatment records that he sustained a traumatic brain injury in service, the examiner clearly did not acknowledge or consider the Veteran's reports of in-service head injuries in formulating the opinion.

As the examiner who provided the April 2010 opinion relied on an inaccurate history and did not consider the Veteran's reports of in-service head injuries and headaches and of a history of headaches since service, the opinion is inadequate.  See Dalton, 21 Vet. App. at 23; Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, a new VA examination is necessary in order to obtain an opinion as to the etiology of the Veteran's current headaches.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his current headaches.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current headaches had their onset in service, are related to his in-service head injuries, or are otherwise the result of a disease or injury in service.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service head injuries and headaches, his symptoms and history; and such reports, including those of a history of headaches since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current vestibular system disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current vestibular system disability had its onset in service, is related to in-service noise exposure or dizziness/vertigo, or is otherwise the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current vestibular system disability was either caused or aggravated (made worse) by the Veteran's now service-connected bilateral hearing loss and/or tinnitus.  The amount of any aggravation should be quantified, if possible.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for symptoms of a vestibular system disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service noise exposure and dizziness/vertigo, his symptoms and history; and such reports, including those of a history of dizziness since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.
3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


